Appeal by employer and insurance carrier from an award of compensation for permanent partial disability. Claimant is a painter. The sole issue on appeal is whether he was an employee of the alleged employer or an independent contractor. Only an issue of fact is presented and there is substantial evidence to sustain the" determination of the board that claimant was an employee. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.